Order setting aside the verdict and granting a new trial affirmed, with costs. Lazansky, P. J., Young, Kapper and Carswell, JJ., concur; Davis, J.: I dissent on the question of costs. Costs in this type of appeal being discretionary with this court under section 1491 of the Civil Practice Act, I think that discretion should be exercised to allow costs to respondent to abide the event, rather than impose a heavy burden on the plaintiff which may result in denial of right to a new trial. Otherwise I concur.